DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 02/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-15 and the 35 USC 102 rejection of claims 16-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps comprising disposing a probe and a first sensor over a jig including a bar protruding from the jig; moving the probe until a first surface of the probe is laterally aligned and coplanar with a second surface of the bar facing the jig; obtaining a first distance between the second surface of the bar and the first sensor by the first sensor; disposing the probe and the first sensor over a magnetron; and measuring magnetic field intensities at different elevations above the magnetron by the probe.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of method steps comprising moving a carrier over the jig, wherein a second sensor and a probe are installed on the carrier; aligning the probe and the reference bar with the first sensor and the second sensor respectively; detecting a lower surface of the probe by the first sensor; recording a distance between the second sensor and the reference bar by the second sensor; moving the carrier over a magnetron; bringing the probe toward the magnetron based on the distance recorded by the second sensor; and moving the probe in an upward direction to measure magnetic field intensities of the magnetron at different elevations.
Claims 11-15 depend from allowed claim 10 and are therefore also allowed.
With respect to claim 16, the prior art of record neither shows nor suggests the combination of structural elements comprising a probe and a second sensor installed on a carrier and disposed over the first sensor and the bar; a motor configured to control movement of the carrier; and a controller electrically connected and configured to control the motor, wherein the carrier is movable over and toward the jig by the motor to align the probe and the second sensor with the first sensor and the bar respectively.
Claims 17-20 depend from allowed claim 16 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2018/0240656 discloses a hybrid filtered arc-magnetron deposition method, apparatus and applications thereof.
US PUB 2004/0151978 discloses a method and apparatus for direct-write of functional materials with a controlled orientation.

US PUB 2016/0238383 discloses a composite carrier and automated thickness measurement and calibration system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858